Case 1:19-cv-01549-TWP-DML Document 16 Filed 05/13/19 Page 1 of 2 PageID #: 222



                             UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

 KEVIN RICHARDSON                          )
                                           )
                            PLAINTIFF      )
                                           )
 VS.                                       ) CASE NO. 1:19-cv-1549-TWP-DML
                                           )
 DILSHOD RASULOV, XPRESS TRUCKING, LLC, )
 XPO LAST MILE, INC. D/B/A XPO LOGISTICS,  )
 PENSKE TRUCK LEASING CO., L.P.,           )
 PREMIER TRAILER LEASING, INC.,            )
 AMAZON.COM, INC., AMAZON LOGISTICS, INC., )
 AND AMAZON FULFILLMENT SERVICES, INC. )
                                           )
                            DEFENDANTS     )

         AMAZON LOGISTICS, INC.’S CORPORATE DISCLOSURE STATEMENT

        Defendant Amazon Logistics, Inc., by counsel, pursuant to Fed. R. Civ. P. 7.1 states that it

 is a corporation organized under the laws of the State of Delaware. There is no publicly-held

 company or investment fund that holds a 10% or more ownership interest in Amazon Logistics,

 Inc.

                                                      Respectfully submitted,

                                                      WATERS, TYLER,
                                                      HOFMANN & SCOTT, LLC

                                                      /s/ Eric T. Eberwine
                                                      Scott L. Tyler, Atty. # 16218-10
                                                      Eric T. Eberwine, Atty. #24597-22
                                                      1947 East Spring Street
                                                      New Albany, IN 47150
                                                      Tel. (812) 949-1114
                                                      styler@wthslaw.com
                                                      eeberwine@wthslaw.com
                                                      Counsel for Defendant Amazon
                                                      Logistics, Inc.

                                                  1
Case 1:19-cv-01549-TWP-DML Document 16 Filed 05/13/19 Page 2 of 2 PageID #: 223




                                  CERTIFICATE OF SERVICE

         This is to certify that on May 13, 2019, a true copy of the foregoing was electronically filed
 with the Clerk of the Court for the U.S. District Court, Southern District of Indiana, Indianapolis
 Division, by using the CM/ECF system, with a copy automatically served upon all counsel of
 record.
         This will further certify that a copy of the foregoing document has been duly served upon
 all persons listed below, by United State mail, first-class postage prepaid.

                                        Amazon.com, Inc.
                                        410 Terry Avenue North
                                        Seattle, WA 98109

                                        Amazon Fulfillment Services, Inc.
                                        410 Terry Avenue North
                                        Seattle, WA 98109


                                                       /s/ Eric T. Eberwine
                                                       Scott L. Tyler, Atty. # 16218-10
                                                       Eric T. Eberwine, Atty. #24597-22
                                                       Counsel for Defendant Amazon Logistics, Inc.

 WATERS, TYLER,
 HOFMANN & SCOTT, LLC
 1947 East Spring Street
 New Albany, IN 47150
 Tel. (812) 949-1114
 Fax. (812) 949-2189
 styler@wthslaw.com
 eeberwine@wthslaw.com




                                                   2
